Bloodwoeth, J.
1. The first ground of the amendment to the motion for a new trial complains of the admission of certain documentary evidence, but, as the evidence is not set forth in the ground nor attached thereto as an exhibit, this ground can not be considered. Carson v. State, 23 Ga. App. 535 (3) (98 S. E. 187).
2. There is np merit in the other special ground of the motion.
3. The evidence demanded a verdict for the defendant, and the court did not err in directing such a verdict, nor in overruling the motion for a new trial.

Judgment affirmed.


Broyles, C. J., and Luhe, J., concur.